SÜF1 This is a remedial statute, and must he beneficially construed. “®H
Decision.—Judgment affirmed, on an equal division of the judges.
Jewett, Ch. J., and Buggles, J., delivered opinions for affirmance, in which Bronson and Jones, Judges, concurred.
Gardiner, Gray, and Wright, Judges, delivered opinions for reversal, in which Johnson, J., concurred.
Note.—Held, that the 20th section of the statute (2 R. S. 366) authorizes the sale of the “ right and "interest ” of the pledgor in goods and chattels, on execution against him. And the 23d section of the same statute declares that no personal property shall be exposed for sale, unless the same be present and toithin the view of those attending the sale. And that the term “personal property," in the 23d section, applied to and included the term “ right and interest,” mentioned in the 20th section, as regards the regulation and sale of pledged goods.
Consequently, the right of the sheriff to take and hold the goods preparatory to a sale of such right and interest, arises by necessary implication. Whenever a power is given by statute, everything necessary to making it effectual, or requisite to attain the end, is implied.
Reported 1 Comstock, 20.